The appeal in this, a divorce case, brings for review only that part of the decree which, instead of awarding the complainant-wife the full title to a small house and lot for which the wife had paid the purchase price, and the title to which (at her direction) had been taken so as to constitute an estate by the entireties, adjudged that after decree of divorce the property should be held by the parties as tenants in common.
Appellant relies for reversal on our opinion and judgment in the case of Forde v. Forde, 152 Fla. 142, 10 So. 2d 919. There are many differences between the facts and conditions shown in the Forde case and those shown in this case. One big difference is that in the Forde case the chancellor decreed in favor of the wife as to full title of the property involved. In the case now before us the decree of the chancellor was as above stated on facts in many respects different from those presented in the Forde case.
In the Forde case we held: *Page 574 
"Where wife was granted divorce and evidence did not require a finding that husband had given up a lucrative dental practice to manage realty which had been purchased with wife's money and in which parties had an estate by the entireties, and the value of time husband devoted to such management was purely speculative, and there was no prenuptial contract entitling husband to an award of a half interest in the realty, refusal to award such half interest to husband was not error."
In the instant case there is substantial evidence to support the decree; it is not dependent upon an unsupported presumption but is based on reasonable conclusions to be drawn from evidence, and, therefore, we affirm same just as we also affirmed the decree in the Forde case.
So ordered.
Affirmed.
CHAPMAN, C. J., THOMAS and SEBRING, JJ., concur.